

116 S4691 IS: Safeguarding Awards for Victims and Enforcement Settlements Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4691IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Lankford (for himself, Mr. Tillis, Mr. Cornyn, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo limit donations made pursuant to settlement agreements to which the United States is a party, and for other purposes.1.Short titleThis Act may be cited as the Safeguarding Awards for Victims and Enforcement Settlements Act of 2020.2.Limitation on donations made pursuant to settlement agreements to which the united states is a party(a)Limitation on required donations(1)In generalAn official or agent of the Government may not enter into or enforce any settlement agreement on behalf of the United States, directing or providing for a payment or loan to any person or entity other than the United States, other than a payment or loan that—(A)provides restitution for or is otherwise intended to directly remedy actual harm (including to the environment) directly caused by the party making the payment or loan, and, to the extent any victim thereof was an identifiable person, suffered by the payee or lendee; or(B)constitutes payment for services rendered in connection with the case, including for settlement or compliance monitoring or for divestiture trustee services, or a payment pursuant to section 3663 of title 18, United States Code.(2)ExceptionsNothing in this subsection shall—(A)prohibit the United States from participating in a settlement through which claims against one or more third parties are resolved through payments to the same third parties; (B)limit any payment under section 110(l)(4)(A) of title 11, United States Code; (C)prohibit the United States from participating in a settlement agreement that, pursuant to a non-prosecution agreement, deferred prosecution agreement, or plea agreement, provides for remedial training, establishment of a compliance program, or enhancement of a compliance program designed to remediate the alleged criminal violations identified in the settlement, or avoid such violations in the future;(D)proscribe or otherwise limit the manner in which forfeited assets linked to foreign corruption affecting the United States financial system or assets recovered following the filing of an asset forfeiture action to recover assets linked to foreign corruption shall be returned for the benefit of the people harmed by the corruption;(E)prohibit the United States from participating in a settlement or resolution with a party in which the United States coordinates with any other domestic or foreign civil, criminal, or regulatory authority to credit payments the party makes to any other such authority so as to avoid duplicative penalties, fines, forfeiture, and disgorgement; or(F)limit payments expressly authorized by law.(b)Prohibition on cy-Près redistributions in settlementsExcept as otherwise provided by law, when the United States has entered into a settlement involving a fund for payments to individual claimants, amounts remaining after all claims on the settlement fund have been satisfied shall be repaid proportionally to each party who contributed to the settlement fund.(c)Effective dateSubsections (a) and (b) apply only in the case of a settlement agreement concluded on or after the date of enactment of this Act.(d)DefinitionsIn this section:(1)PaymentThe term payment means any transfer of money, cash, or other consideration, including constructive transfer in lieu of money.(2)Settlement agreementThe term settlement agreement means a settlement agreement resolving a civil action or potential civil action, participation in any pretrial diversion program, a plea agreement, a deferred prosecution agreement, or a non-prosecution agreement.(e)Reports on settlement agreements(1)In generalBeginning at the end of the first fiscal year that begins after the date of the enactment of this Act, and annually thereafter, the head of each Federal agency shall submit electronically to the Congressional Budget Office a report on each settlement agreement entered into by that agency (other than a settlement agreement for a qui tam action or under section 586(a) of title 28, United States Code) during that fiscal year that directs or provides for a payment or loan to a person or entity other than the United States that provides restitution for or otherwise directly remedies actual harm (including to the environment) directly caused by the party making the payment or loan, or constitutes payment for services rendered in connection with the case, including the parties to each settlement agreement, the source of the settlement funds, and where and how such funds were and will be distributed.(2)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this subsection.(3)SunsetThis subsection shall cease to be effective on the date that is 7 years after the date of the enactment of this Act.(f)Annual audit requirement(1)In generalBeginning at the end of the first fiscal year that begins after the date of the enactment of this Act, and annually thereafter, the Inspector General of each Federal agency shall submit a report to the Committees on the Judiciary, on the Budget and on Appropriations of the House of Representatives and the Senate, on any settlement agreement entered into in violation of this section by that agency.(2)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this subsection.